Exhibit 99.1 LACLEDE GAS COMPANY STATEMENTS OF INCOME (UNAUDITED) Three Months Ended December 31, (Thousands) 2007 2006 Operating Revenues: Utility $ 320,892 $ 348,488 Other 786 662 Total Operating Revenues 321,678 349,150 Operating Expenses: Utility Natural and propane gas 222,841 251,523 Other operation expenses 35,213 33,680 Maintenance 6,235 5,598 Depreciation and amortization 8,713 8,497 Taxes, other than income taxes 16,681 18,759 Total Utility Operating Expenses 289,683 318,057 Other 725 651 Total Operating Expenses 290,408 318,708 Operating Income 31,270 30,442 Other Income and (Income Deductions) – Net 2,032 2,743 Interest Charges: Interest on long-term debt 5,126 5,626 Other interest charges 4,016 3,420 Total Interest Charges 9,142 9,046 Income Before Income Taxes 24,160 24,139 Income Tax Expense 8,365 8,464 Net Income 15,795 15,675 Dividends on Redeemable Preferred Stock 10 12 Earnings Applicable to Common Stock $ 15,785 $ 15,663 See Notes to Financial Statements. 1 LACLEDE GAS COMPANY STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended December 31, (Thousands) 2007 2006 Net Income $ 15,795 $ 15,675 Other Comprehensive Income, Before Tax: Amortization of actuarial loss included in net periodic pension cost 43 — Income Tax Expense Related to Items of Other Comprehensive Income 17 — Other Comprehensive Income, Net of Tax 26 — Comprehensive Income $ 15,821 $ 15,675 See Notes to Financial Statements. 2 LACLEDE GAS COMPANY BALANCE SHEETS (UNAUDITED) Dec. 31, Sept. 30, Dec. 31, (Thousands) 2007 2007 2006 ASSETS Utility Plant $ 1,195,431 $ 1,187,828 $ 1,158,480 Less:Accumulated depreciation and amortization 395,447 394,034 389,433 Net Utility Plant 799,984 793,794 769,047 Other Property and Investments 38,554 36,933 36,482 Current Assets: Cash and cash equivalents 4,038 2,454 5,643 Accounts receivable: Gas customers – billed and unbilled 199,067 102,224 176,181 Associated companies 325 253 4,648 Other 18,970 8,973 29,898 Allowances for doubtful accounts (8,373 ) (10,961 ) (9,094 ) Inventories: Natural gas stored underground at LIFO cost 132,006 138,198 135,225 Propane gas at FIFO cost 19,913 19,950 20,325 Materials, supplies, and merchandise at average cost 4,915 4,864 5,902 Derivative instrument assets 13,924 26,296 13,177 Unamortized purchased gas adjustments 8,613 12,813 34,538 Deferred income taxes 392 275 — Prepayments and other 6,971 6,970 6,853 Total Current Assets 400,761 312,309 423,296 Deferred Charges: Prepaid pension cost — — 62,472 Regulatory assets 288,868 285,054 178,334 Other 3,525 3,113 5,237 Total Deferred Charges 292,393 288,167 246,043 Total Assets $ 1,531,692 $ 1,431,203 $ 1,474,868 3 LACLEDE GAS COMPANY BALANCE SHEETS (Continued) (UNAUDITED) Dec. 31, Sept. 30, Dec. 31, (Thousands, except share amounts) 2007 2007 2006 CAPITALIZATION AND LIABILITIES Capitalization: Common stock and Paid-in capital (10,337, 10,307, and 10,197 shares issued, respectively) $ 153,010 $ 151,510 $ 146,218 Retained earnings 203,800 195,728 202,609 Accumulated other comprehensive loss (1,701 ) (1,727 ) (834 ) Total Common Stock Equity 355,109 345,511 347,993 Redeemable preferred stock (less current sinking fund requirements) 627 627 787 Long-term debt (less current portion) 309,138 309,122 309,062 Total Capitalization 664,874 655,260 657,842 Current Liabilities: Notes payable 294,450 211,400 257,150 Accounts payable 83,575 45,084 86,438 Accounts payable – associated companies 3,341 4,065 3 Advance customer billings 27,382 25,440 19,583 Current portion of long-term debt and preferred stock 160 40,160 40,159 Wages and compensation accrued 13,262 11,532 12,700 Dividends payable 8,280 7,974 7,947 Customer deposits 15,128 15,899 16,600 Interest accrued 6,073 10,806 5,972 Taxes accrued 16,130 19,210 29,812 Deferred income taxes current — — 4,413 Other 5,664 5,342 4,596 Total Current Liabilities 473,445 396,912 485,373 Deferred Credits and Other Liabilities: Deferred income taxes 230,840 223,192 224,120 Unamortized investment tax credits 4,143 4,200 4,377 Pension and postretirement benefit costs 67,648 63,678 20,385 Asset retirement obligations 26,445 26,054 26,378 Regulatory liabilities 39,687 39,589 34,137 Other 24,610 22,318 22,256 Total Deferred Credits and Other Liabilities 393,373 379,031 331,653 Total Capitalization and Liabilities $ 1,531,692 $ 1,431,203 $ 1,474,868 See Notes to Financial Statements. 4 LACLEDE GAS COMPANY STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended December 31, (Thousands) 2007 2006 Operating Activities: Net Income $ 15,795 $ 15,675 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 8,713 8,497 Deferred income taxes and investment tax credits 1,914 (6,309 ) Other – net 426 410 Changes in assets and liabilities: Accounts receivable – net (109,500 ) (103,411 ) Unamortized purchased gas adjustments 4,200 9,843 Deferred purchased gas costs 1,943 14,796 Accounts payable 37,767 30,676 Advance customer billings 1,942 (11,860 ) Taxes accrued (3,080 ) 14,267 Natural gas stored underground 6,192 2,192 Other assets and liabilities 13,251 (1,041 ) Net cash used in operating activities (20,437 ) (26,265 ) Investing Activities: Capital expenditures (13,012 ) (11,758 ) Other investments (1,122 ) (960 ) Net cash used in investing activities (14,134 ) (12,718 ) Financing Activities: Maturity of first mortgage bonds (40,000 ) — Issuance of short-term debt – net 83,050 49,850 Dividends paid (7,909 ) (7,594 ) Issuance of common stock to Laclede Group 1,006 — Other 8 56 Net cash provided by financing activities 36,155 42,312 Net Increase in Cash and Cash Equivalents 1,584 3,329 Cash and Cash Equivalents at Beginning of Period 2,454 2,314 Cash and Cash Equivalents at End of Period $ 4,038 $ 5,643 Supplemental Disclosure of Cash Paid (Refunded) During the Period for: Interest $ 14,360 $ 13,338 Income taxes 4,119 (9,733 ) See Notes to Financial Statements. 5 LACLEDE GAS COMPANY NOTES TO FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These notes are an integral part of the accompanying financial statements of Laclede Gas Company (Laclede Gas or the Utility). In the opinion of Laclede Gas, this interim report includes all adjustments (consisting of only normal recurring accruals) necessary for the fair presentation of the results of operations for the periods presented. This Form 10-Q should be read in conjunction with the Notes to Financial Statements contained in Laclede Gas’ Fiscal Year2007 Form 10-K. Laclede Gas is a regulated natural gas distribution utility having a material seasonal cycle. As a result, these interim statements of income for Laclede Gas are not necessarily indicative of annual results or representative of succeeding quarters of the fiscal year. Due to the seasonal nature of the business of Laclede Gas, earnings are typically concentrated in the November through April period, which generally corresponds with the heating season. BASIS OF PRESENTATION - In compliance with generally accepted accounting principles, transactions between Laclede Gas and its affiliates as well as intercompany balances on Laclede Gas’
